327 S.E.2d 888 (1985)
Haywood A. CANNON
v.
Jeffrey L. MILLER.
No. 21P85.
Supreme Court of North Carolina.
February 27, 1985.

ORDER
It appearing that the panel of Judges of the Court of Appeals to which this case was assigned has acted under a misapprehension of its authority to overrule decisions of the Supreme Court of North Carolina and its responsibility to follow those decisions, until otherwise ordered by the Supreme Court.
It is therefore ordered that the petition for discretionary review is allowed for the sole purpose of vacating the decision of the Court of Appeals purporting to abolish the causes of action for Alienation of Affections and Criminal Conversation. 71 N.C. App. 460, 322 S.E.2d 780.
The decision of the Court of Appeals is vacated. The case is remanded to the Court of Appeals for entry of an order reversing the order of the trial court granting summary judgment in favor of defendant and remanding the case to the Superior Court of Pitt County for trial.